DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments, Remarks
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
In regard to the Claim Interpretation, it is respectfully noted that Applicant did not respond to the examiner’s interpretation of the nonce term “system”.  However, a further review of the specification discloses:
“Furthermore, and with reference to Figure 10, overall air conditioning system for the data center 500 includes a control system 1000. The control system 1000 contains an air handling unit (AHU) and power control system computer 1100, which is operable to automatically control each of the exhaust fan 910, the return damper actuator, the outside air damper actuator, the condenser 842, the bypass damper actuator, the fan 870, and the outlet damper actuator.” [00072]
“As referenced previously, and shown explicitly in figure 10, the data center 500 includes a control system 1000. The control system includes an air handling unit (AHU) and a power control system (PCS) computer 1100, which as shown obtains signals from many different units, and sends signals to many different units, based upon various software routines run by the AHU/PCS computer 1100.” [00073]
Respectfully, this presumption would be rebutted should the limitation “control system” be accompanied by the definite structure that performs the function, such as “control system comprising an air handling unit and power control system computer.”
In regard to the Claim Rejections under 35 USC §112(b)1,
The examiner respectfully thanks Applicant for defining the “an enclosed space” as being “an enclosed space within a building”; the rejection has been withdrawn.
In regard to the Claim Rejections under 35 USC §103, Applicant remarks that Carlson (US 8,636,565) does not teach the amended limitation of the following elements: returning the supply air stream out of the hot aisle and out of the building to the control system as a return air stream, such that cooling components of the control system are located outside of the building.  For example, in reference to Figure 4B and 5C, if the cooling coil 424, 534 leak or rupture, the pressurized cooling liquid being fed to the coils will damage the electrical components located below the cooling coils. The claimed system overcomes the design flaw by locating the cooling elements away from the electrical components.
The examiner respectfully notes the following: nowhere does Carlson disclose electrical components located below the cooling coils, so such an argument is fallacious.  
Applicant' s arguments with respect to claim 1, alleging Carlson lacks cooling components of the control system located outside of the building,  have been considered but are moot because the new ground of rejection does not rely on the Carlson reference for teaching the matter specifically challenged in the argument.
Election/Restriction
Newly submitted claims 16 – 28 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Claim 16 is a method comprising:
returning the supply air stream to a gap, located between a ceiling and a false ceiling, as a return air stream, such that the gap is free from air cooling elements; and
directing the return air stream from the gap to the control system2 
Claim 21 is a method comprising
controlling a flow rate of the supply air stream with the control system by sending one or more control signal to one or more damper actuators to move one or more dampers based at least in part on the pressure differential.3
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 – 28 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 – 144 are rejected under 35 U.S.C. §103 as being unpatentable over Carlson (US 8,636,565), in view of Marciniak (US 4,544,023).
In re Claim 1,  Carlson discloses a method of controlling an environment within an enclosed space (figs 3A, B: (300)5) within a building (col 14, ln 64) the method comprising: 
supplying a supply air stream from a control system (fans: (322)) to a cold aisle (308) of the enclosed space; 
cooling electronic equipment (tray (320), col 1, lns 59 – 61) as the supply air stream passes from the cold aisle, through the electronic equipment, and to a hot aisle (310, 312)
returning the supply air stream out of the hot aisle and to the control system as a return air stream (via (310, 312));
controlling a temperature of the supply air stream (col 11, lns 44 – 52) with the control system based at least in part on a temperature associated with the enclosed space; 
detecting a pressure differential between the hot aisle (310, 312) of the enclosed space and the cold aisle of the enclosed space with a differential pressure sensor (309, 311) (cols 15, lns 34 - 46); and 
controlling a flow rate of the supply air stream with the control system based at least in part on the pressure differential, wherein the enclosed space utilizes hot aisle containment to separate the hot aisle from the cold aisle, and further wherein the method includes maintaining pressure so that the supply air stream flows from the cold aisle to the hot aisle to create the return air stream. (col 3, lns 55 – 58; col 14, ln 60 – col 15, ln 2)
Carlson lacks wherein the cooling components of the control system are located outside of the building.  Accordingly Carlson lacks returning the supply air stream out of the hot aisle and out of the building.
Marciniak teaches a control system (fig 3: (10)) for a building (13), wherein cooling components (blower (80), coil (42), relay (84)) are located outside of the building, such that returning the supply air stream out of the building (at (34)) to the control system as a return air stream, such that cooling components of the control system (10) are located outside of the building (13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carlson, as taught by Marciniak, such that returning the supply air stream out of the building to the control system as a return air stream, such that cooling components of the control system are located outside of the building, for the benefit of conserving valuable space within the building, and eliminating maintenance mess from the occupied space (col 6, lns 24, 25,30 – 34).
The proposed system would yield wherein the supply air stream is returned out of the hot aisle and out of the building to the control system as a return air stream, such that cooling components of the control system are located outside of the building.
Claims 2 – 10 and 15  have been cancelled by Applicant
In re Claim 11,  Carlson discloses wherein the supplying includes supplying the supply air stream to a cold aisle of the enclosed space, and further wherein the method includes: 
cooling electronic equipment (col 3, lns 23 – 32), which is present within the enclosed space, with the supply air stream by flowing the supply air stream from the cold aisle, through the electronic equipment, and to a hot aisle to generate an exhaust stream; and 
fluidly separating the hot aisle from the cold aisle with a partition such that the supply air stream flows through the electronic equipment responsive to the pressure differential between the hot aisle and the cold aisle.  

    PNG
    media_image1.png
    362
    523
    media_image1.png
    Greyscale

In re Claim 12, Carlson discloses wherein the detecting includes detecting the pressure differential across the partition (col 11, lns 44 – 51).  
In re Claim 13, Carlson discloses wherein the detecting includes detecting the pressure differential between the cold aisle and the hot aisle (col 11, lns 44 – 51).  
In re Claim 14, Carlson discloses wherein the returning includes receiving the exhaust stream with an exhaust conduit and providing the exhaust stream to the environmental control assembly, via the exhaust conduit, as the return air stream, wherein the exhaust conduit fluidly separates the exhaust stream from the cold aisle (col 3, lns 55 – 58).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Art of particular relevance includes:
Laing (US 3,313,122) who teaches a control system (fig 1: (1)) comprising a supply air stream returned (at (34a)) out of a building (exterior of wall “W”) to the control system as a return air stream, such that cooling components (fan (33), coil (30)) of the control system are located outside of the building.
Fessler (US 4,027,498) who teaches a control system (fig 1: (10)) comprising a supply air stream returned (at (52)) out of a building (14) to the control system as a return air stream, such that cooling components (fan (29), coil (21)) of the control system are located outside of the building.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is respectfully noted that although Applicant noted their response to a rejection under 35 USC §102(a) as indefinite, this has been understood to be a minor typographical error.
        2 Support is found for the new claim in (specification [00028, 00047, 00075, 00077, 00079], and fig 1C).
        3 Support is not found in the disclosure for the claimed matter comprising a supply (air stream) damper.
        4 Claims 2 – 10 and 15 have been cancelled by Applicant
        5 “Data center 300 is similar to data center 200 (figs 1a, 2b)” col 14, ln 62.  Accordingly, duplicate mapping has not been provided.